DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 to 20 are rejected except for claim 4 which is does not exist. Following a response, and pursuant to MPEP 714, please write claim four (4) as follows:
4. (Not Entered).
Claim Objections
Claim 2 recites “wherein the [indention] the buyer node is a final node.” Remove the second “the” in “the the.”
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1), MPEP 608.01(o), and MPEP 2181(I)(V). Correction of the following is required:
Claim 20 recites: “authenticity check”. The Examiner submits that the USPTO Board of Patent Appeals and Interferences has recognized that the lack of antecedent basis of claim terms in the original specification as a “significant problem.” See 73 Fed. Reg. 32944 (June 10, 2008) (noting that “[o]ne significant problem faced by the Board under Rule 41.37(c)(1)(v) occurs when the language of a claim does not have direct antecedent language in the specification."). Further, since the nomenclature used by Applicant departs from the Specification, amendments to the Specification required to ensure the claims are constructed in light of the Specification. Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).
Examiner’s Mapping
Reading in light of the Spec., claim 1 is mapped as follows:
receiving a request for a purchase of at least one item from a purchasing node [Spec. at Fig. 3 Item S320 (SN receives request from BN); 0032 “request by the SN…from…purchasing node”, 0034 “purchasing node may be a BN 220 or IN 230”]; 
requesting at least one authentication tokens from a token generator [Fig. 3 Items 320, 330; 0033 “amount requested by the SN [is sent to the TG]”], wherein the at least one authentication token is generated based on a ledger [Spec. at 0026 “ledger to track such authentication tokens”], and each of the at least one authentication token corresponds to one of the at least one item to be purchased [Spec. at 0012 “token corresponds to one of the at least one item to be purchased”];
sending the at least one authentication token to a provider node [Spec. at 0035 “from a purchasing node to a provider node”]; 
performing a verification of the at least one authentication token [Spec. at Fig. 4 Item S430; 0036 (TAS performing token authentication)] for authentication of the provider node as a legitimate source; and [Spec. at 0012 “as a legitimate source”]
upon verification of the at least one authentication tokens completing a purchase of the item [Fig. 4 Item 450; 0037 “completion”].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-3 and 5-20 are directed to a system/method. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards authentication of a player in a supply chain, which is an abstract idea of organizing human activity. Claims recite receiving a request for a purchase of at least one item from a purchasing node; requesting at least one authentication tokens from a token generator, wherein the at least one authentication token is generated based on a ledger , and each of the at least one authentication token corresponds to one of the at least one item to be purchased; sending the at least one authentication token to a provider node; performing a verification of the at least one authentication token for authentication of the provider node as a legitimate source; and upon verification of the at least one authentication tokens completing a purchase of the item which are grouped within the “certain methods of organizing human activity.” Further, claim 10 is even broader as it merely recites “receiving, determining, and completing.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additional Element of Token
Reading in light of the Spec., “token” shows up 74 times. Para. 0032 discloses in part: “In S320, it is checked whether there are enough authentication tokens available for the goods.” Token are items that authorize the purchase of goods. See also Spec. at 0027 (one for one). Nowhere in the Spec. are there any technical features associated with token or inventive programming involved. Further, the Spec uses “token” as a high level and discloses no technical details. Therefore, the “token” as an additional element is immaterially linked to the claimed invention.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as processor and memory merely uses a computer as a tool to perform an abstract idea. Specifically, the processor and memory performs the steps or functions of receiving a request for a purchase of at least one item from a purchasing node; requesting at least one authentication tokens from a token generator, wherein the at least one authentication token is generated based on a ledger , and each of the at least one authentication token corresponds to one of the at least one item to be purchased; sending the at least one authentication token to a provider node; performing a verification of the at least one authentication token for authentication of the provider node as a legitimate source; and upon verification of the at least one authentication tokens completing a purchase of the item as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional Choose an item. of using a receiving a request for a purchase of at least one item from a purchasing node; requesting at least one authentication tokens from a token generator, wherein the at least one authentication token is generated based on a ledger , and each of the at least one authentication token corresponds to one of the at least one item to be purchased; sending the at least one authentication token to a provider node; performing a verification of the at least one authentication token for authentication of the provider node as a legitimate source; and upon verification of the at least one authentication tokens completing a purchase of the item to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the processor and memory performs the steps or functions of receiving a request for a purchase of at least one item from a purchasing node; requesting at least one authentication tokens from a token generator, wherein the at least one authentication token is generated based on a ledger , and each of the at least one authentication token corresponds to one of the at least one item to be purchased; sending the at least one authentication token to a provider node; performing a verification of the at least one authentication token for authentication of the provider node as a legitimate source; and upon verification of the at least one authentication tokens completing a purchase of the item. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 10 recites: “determining whether an authentication token generated based on a ledger has been received….” Reading in light of the Spec., support may be found in para. 0034-0037 and Fig. 4. The most relevant portions of the Spec. include Fig. 4 Item S420 and 0035. 0035 discloses:
[0035] At S410, a request for purchasing one or more goods is sent from a purchasing node, to a provider node. In S420, the purchasing node checks whether an authentication token has been received. If so, execution continues with S430. Otherwise, execution continues with S460.
Following the Examiner’s citations above, Examiner noted that the authentication token is to be provisioned by the Provider from the TAS. The token is then forwarded to the Purchase Node to provide authentication. The passive language of “has been received” is ambiguous as it is unclear whether this language is referring to a first possible Species of (i) the polling/monitoring of the Provider Node receiving the token or a second possible Species of (ii) the polling/monitoring of the Purchasing Node itself receiving the token or (ii) even a Genus. 
The Spec. (0035) cuts towards interpretation (i) because of the language of “checks.” The Purchase Node may be “checking” the Provider Node. On the other hand, the Provider Node may just “check” itself. This would cut in favor of interpretation (ii). Claim 11 (originally filed) does not resolve the issue.
Considering that breadth is not indefiniteness outlined in MPEP 2173.04, the claim continues to be unclear. The claimed language in the passive voice is unclear because it is not clear whether Step 420 in 0036 is only limited (i) to the Purchase Node checking itself, (ii) to the Provider Node being checked by the Purchase Node, or (iii) both as a Genus. Further, it is unclear whether the language is at the genus-level or the species-level. MPEP 2173.04 explains: “For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).” (Emphasis added.)
Dependent claims are accordingly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, and 12-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over SUBRAHMANYAM US-20170357964-A1 in view of SRIRAM US-9436923.
Regarding claims 1 and 15:
[preamble] A method for validating an authenticity of an item to be purchased in a transaction, the method comprising:

Examiner submits that the preamble has a limiting effect. The language of “authenticity of an item” is understood as a whole relation to the language of “ledger” and “legitimate source” in the body of the claim found in elements [b] and [d], respectively. That is, the claim is drawn to a method/system/device for solving problems associated with user purchase of items. While the language of “supply chain” is not in the claim, Examiner looking to the claim as a whole with the limiting preamble is taking “source” (found in element [d]) as a term of art similarly used in SRIRAM. See SRIRAM at Abstract (“source item”); see also instant Spec. at Background.
Examiner submits that SUBRAHMANYAM meets the preamble language of “item to be purchased in a transaction” (Fig. 3 Item 302 “Consumer initiates a transaction”; 0034 “The consumer may provide merchant server 103 a consumer identifier as part of initiating the transaction.”; see also 0020 “consumers may…purchase goods or services from the merchant.”, 0076 “‘transactions’ or ‘purchases’…may be associated with an item.”). However, Examiner submits that SRIRAM wholly teaches the preamble as follows: (Fig. 5 Items 520, 522; col. 3 ll. 15-40 “Provenance refers to an authentic identity of the origin of a quantity of goods.”, col. 16 ll. 45-67 (generating report that “provides essential information to end consumer.”))

[a] receiving a request for a purchase of at least one item from a purchasing node; 

SUBRAHMANYAM teaches a request for a purchase of an item as follows:(Fig. 3 Item 302 “Consumer initiates a transaction”; 0034 “The consumer may provide merchant server 103 a consumer identifier as part of initiating the transaction.”; see also 0020 “consumers may…purchase goods or services from the merchant.”, 0076 “‘transactions’ or ‘purchases’…may be associated with an item.”)

[b] requesting at least one authentication tokens from a token generator, wherein the at least one authentication token is generated based on a ledger, and each of the at least one authentication token corresponds to one of the at least one item to be purchased; 

SUBRAHMANYAM discloses a TSP which generates tokens that are used to complete transactions. Relevant citations are: (0023 “TSP…receive[s] a token request from merchant”; see also 0020, 0025)…(0023 “tokens…serve[s] as a…mechanism to complete the transaction.”, 0027 (utilizing a “digital token in the authorization request”))
SUBRAHMANYAM does not disclose a ledger for the authentication tokens. SRIRAM however discloses a ledger (specifically a blockchain ledger) that is a type of database. SRIRAM also discloses popcodes (col. 3 ll. 40-60). Popcodes are analogous to the tokens in SUBRAHMANYAM as they are used for identification of items. Relevant citations for “based on a ledger” is remedied by SRIRAM as follows: (Fig. 3A (showing ledger), Fig. 4 Items 416, 418 (“publish[ing] the…record [to the ledger]”); col. 14 ll. 40-55; see also col. 3 l. 25 to col. 4 l 28 (equating ledger and blockchain database))

While SUBRAHMANYAM is primary directed towards a token payment system, the merchant/business disclosed may be integrated into a “chain of goods.” Id. at 0110. Therefore, SUBRAHMANYAM’s supply chain provides a nexus and starting point for the combined SUBRAHMANYAM-SRIRAM as SRIRAM is principally directed towards supply chain purchase of items. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the token payment system of SUBRAHMANYAM, specifically the TSP generator, by using the ledger of SRIRAM as a type of database to store tokens because blockchain ledger provides a cryptographic verifiable record. See SRIRAM at col. 1 ll. 50-65. Put another way, storing tokens in a database does not provide an inventive step even if the database provides extra-security. Simply put, it is obvious to use a secure database as opposed to a general database to increase security.

[c] sending the at least one authentication token to a provider node; 

SUBRAHMANYAM teaches: (Fig. 3A Item 312; 0035 “token to merchant server”)

[d] performing a verification of the at least one authentication token for authentication of the provider node as a legitimate source; and 

SUBRAHMANYAM wholly teaches with: (0037 “may send an authorization request (step 402) to issuer server 150.”)… (0025 “token specific to the merchant”). However, taking “source” in “legitimate source” as a term used in supply chain or reading the claim as a whole. Examiner submits that SRIRAM additionally teaches under a restrictive construction: (col. 4 ll. 1-13 “define a source of the items”, col. 5 ll. 35-45 “source address”, col. 6 ll. 20-25 “source address”; see also col. 16 ll. 43-55 (explaining that some identifies may be “unregistered…or…blacklisted”)).
For element [d], SUBRAHMANYAM-SRIRAM are combinable under the same logic as element [c]. 

[e] upon verification of the at least one authentication tokens completing a purchase of the item.

SUBRAHMANYAM wholly teaches: (0037 “match[] TRID and MID” in the digital token)… (0037 “approve the transaction”)

Regarding claim 2 SUBRAHMANYAM teaches:
the purchasing node is a buyer node, and wherein the the buyer node…to which a purchase of the at least one item is directed to (Fig. 3 Item 302 “Consumer initiates a transaction”; 0034 “The consumer may provide merchant server 103 a consumer identifier as part of initiating the transaction.”; see also 0020 “consumers may…purchase goods or services from the merchant.”, 0076 “‘transactions’ or ‘purchases’…may be associated with an item.”).

SUBRAHMANYAM does not teach a ledger in a supply chain format. SRIRAM however does with: is a final node in the ledger (Fig. 3A Item 302E)

Regarding claim 3 SUBRAHMANYAM teaches:
wherein the purchasing node is an intermediary node, wherein the intermediary node receives the at least one item from the provider node for transfer to the purchasing node (0110 “distributor system…distribution of chain of goods”).

Regarding claim 5 SUBRAHMANYAM teaches:
wherein the provider node is one of a seller node (Fig. 3A Item 312; 0035 “token to merchant server”) or an intermediary node (0110 “distributor system…distribution of chain of goods”),…and the intermediary node transfers the at least one item to the purchasing node (0110 “distributor system…distribution of chain of goods”).
SUBRAHMANYAM does not teach a ledger in a supply chain format. SRIRAM however does with: and wherein the seller node is a node that is an original creator of the at least one item (Fig. 3A Item 302);

Regarding claim 6 SRIRAM teaches:
wherein the ledger is any one of: a database ledger, an immutable ledger, or a fault tolerant ledger (Fig. 3A (showing ledger), Fig. 4 Items 416, 418 (“publish[ing] the…record [to the ledger]”); col. 14 ll. 40-55; see also col. 3 l. 25 to col. 4 l 28 (equating ledger and blockchain database)).

Regarding claim 7 SRIRAM teaches:
wherein the immutable ledger includes a blockchain (Fig. 3A (showing ledger), Fig. 4 Items 416, 418 (“publish[ing] the…record [to the ledger]”); col. 14 ll. 40-55; see also col. 3 l. 25 to col. 4 l 28 (equating ledger and blockchain database)).

Regarding claim 8 SUBRAHMANYAM teaches: wherein the purchasing node and the provider node are coupled to each other by a communication network (Fig. 1 Item 180; 0016).

Regarding claim 9 SUBRAHMANYAM teaches: A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute the method of claim 1 (0016).

Regarding claim 10 SUBRAHMANYAM teaches:
receiving a request for purchasing one or more goods from a provider node (Fig. 3 Item 302 “Consumer initiates a transaction”; 0034 “The consumer may provide merchant server 103 a consumer identifier as part of initiating the transaction.”; see also 0020 “consumers may…purchase goods or services from the merchant.”, 0076 “‘transactions’ or ‘purchases’…may be associated with an item.”); 
determining whether…has been received (Fig. 4 Item 404; 0037 “receiving authorization request….match[] TRID and MID” in the digital token) 
upon determining that the authentication token has been received (0037 “match[] TRID and MID” in the digital token), completing the transaction (0037 “approve the transaction”).

SUBRAHMANYAM does not teach a ledger within a supply chain context. SRIRAM however remedies with: A method for validating an authenticity of an item to be purchased in a transaction, comprising: (Fig. 5 Items 520, 522; col. 3 ll. 15-40 “Provenance refers to an authentic identity of the origin of a quantity of goods.”, col. 16 ll. 45-67 (generating report that “provides essential information to end consumer.”))…an authentication token generated based on a ledger (Fig. 3A (showing ledger), Fig. 4 Items 416, 418 (“publish[ing] the…record [to the ledger]”); col. 14 ll. 40-55; see also col. 3 l. 25 to col. 4 l 28 (equating ledger and blockchain database));

Regarding claim 12 SRIRAM teaches:
wherein the ledger is any one of: a database ledger, an immutable ledger, or a fault tolerant ledger (Fig. 3A (showing ledger), Fig. 4 Items 416, 418 (“publish[ing] the…record [to the ledger]”); col. 14 ll. 40-55; see also col. 3 l. 25 to col. 4 l 28 (equating ledger and blockchain database)).

Regarding claim 13 SRIRAM teaches:
wherein the immutable ledger includes a blockchain (Fig. 3A (showing ledger), Fig. 4 Items 416, 418 (“publish[ing] the…record [to the ledger]”); col. 14 ll. 40-55; see also col. 3 l. 25 to col. 4 l 28 (equating ledger and blockchain database)).

Regarding claim 14 SUBRAHMANYAM teaches:
A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute the method of claim 1 (0016).

Regarding claim 16 SUBRAHMANYAM teaches:
wherein the purchasing node is one of: a buyer node or an intermediary node (Fig. 3 Item 302 “Consumer initiates a transaction”; 0034 “The consumer may provide merchant server 103 a consumer identifier as part of initiating the transaction.”; see also 0020 “consumers may…purchase goods or services from the merchant.”, 0076 “‘transactions’ or ‘purchases’…may be associated with an item.”);…and the intermediary node receives the at least one item from the provider node for transfer to the purchasing node (0110 “distributor system…distribution of chain of goods”).
SUBRAHMANYAM does not teach:
the buyer node is a final node to which a purchase of the at least one item is directed to;
SRIRAM teaches:
the buyer node is a final node to which a purchase of the at least one item is directed to (Fig. 3A Item 302);

Regarding claim 17 SUBRAHMANYAM teaches:
wherein the provider node is one of a seller node or an intermediary node, and the intermediary node transfers the at least one item to the purchasing node (0110 “distributor system…distribution of chain of goods”).
SUBRAHMANYAM does not teach. But SRIRAM teaches: wherein: the seller node is a node that is an original creator of the at least one item (Fig. 3A Item 302);

Regarding claim 18 SUBRAHMANYAM teaches:
wherein the ledger is one of: a database ledger, an immutable ledger or a fault tolerant ledger (Fig. 3A (showing ledger), Fig. 4 Items 416, 418 (“publish[ing] the…record [to the ledger]”); col. 14 ll. 40-55; see also col. 3 l. 25 to col. 4 l 28 (equating ledger and blockchain database)).

Regarding claim 19 SUBRAHMANYAM teaches:
wherein the immutable ledger include a blockchain (Fig. 3A (showing ledger), Fig. 4 Items 416, 418 (“publish[ing] the…record [to the ledger]”); col. 14 ll. 40-55; see also col. 3 l. 25 to col. 4 l 28 (equating ledger and blockchain database)).

Regarding claim 20 SUBRAHMANYAM teaches:
a network (Fig. 1 Item 180; 0016);
at least one purchasing node communicatively coupled to the communication network (Fig. 3 Item 302 “Consumer initiates a transaction”; 0034 “The consumer may provide merchant server 103 a consumer identifier as part of initiating the transaction.”; see also 0020 “consumers may…purchase goods or services from the merchant.”, 0076 “‘transactions’ or ‘purchases’…may be associated with an item.”);
at least one provider node communicatively coupled to the communication network (Fig. 3A Item 312; 0035 “token to merchant server”);
a token generator (TG) communicatively coupled to the communication network, wherein (Fig. 1 Item 140):
the TG is configured to generate authorization tokens (Fig. 3 Item 304; 0034)…
a token authentication server (TAS) connected to the network, wherein the TAS is configured to authenticate the authorization tokens upon receiving a request from the at least one purchasing node  (0037 “match[] TRID and MID” in the digital token); wherein, the at least one purchasing node is configured to request an authentication token (Fig. 3A Item 312; 0035 “token to merchant server”)…and to request an authenticity check of the authentication token received from the at least one provider node (0037 “may send an authorization request (step 402) to issuer server 150.”); and the at least one provider node is configured to request from the TG an authentication token for the item (0023 “TSP…receive[s] a token request from merchant”; see also 0020, 0025), and to provide the authentication token to the at least one purchasing node (0023 “TSP…receive[s] a token request from merchant”; see also 0020, 0025).

SUBRAHMANYAM does not teach supply chain with a ledger along with a number of tokens. SRIRAM teaches:
A system for validating an authenticity of an item to be purchased in a transaction, the system comprising (Fig. 5 Items 520, 522; col. 3 ll. 15-40 “Provenance refers to an authentic identity of the origin of a quantity of goods.”, col. 16 ll. 45-67 (generating report that “provides essential information to end consumer.”)):
in a number requested by the at least one purchasing node; and (Fig. 4 Item 420; col. 14 ll. 55-67)
the authentication tokens are generated based on a ledger; and (Fig. 3A (showing ledger), Fig. 4 Items 416, 418 (“publish[ing] the…record [to the ledger]”); col. 14 ll. 40-55; see also col. 3 l. 25 to col. 4 l 28 (equating ledger and blockchain database))… from the at least one provider node for each of the item (Fig. 4 Item 420; col. 14 ll. 55-67),

Claim 11 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over over SUBRAHMANYAM US20170357964Al in view of SRIRAM US9436923 in view of PRIEBATSCH US-20150363774-A1.
Regarding claim 11 SUBRAHMANYAM teaches an authentication token: (0037 “match[] TRID and MID” in the digital token). Neither SUBRAHMANYAM nor SRIRAM teach an alert if the token is not received within a time limit.
PRIEBATSCH teaches: where an alert is generated, upon determining that the authentication token has not been received (“[following an] elapsed timed…from its transmission of the token at T_6, and if an ack[] is not recived…app 142 may alert the server”). Therefore, the language of “has not been received” with “alert” is taught.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to the combined teachings of SUBRAHMANYAM-SRIRAM with the timer associated with the token of PRIEBATSCH in order to provide security with a timer because a sensitive token should not be floating around as it may be intercepted by a malicious third party the longer the token is not used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685